Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, 14-16, 18, 22-24, and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jia et al. (US 20130114756).

Regarding claim 1, Jia discloses a method for wireless communication by a base station (BS), comprising:
receiving one or more uplink signals from at least one user equipment (UE); estimating a Doppler shift associated with the one or more uplink signals (Doppler frequency is caused by a relative movement between a transmitter and a receiver. The Doppler frequency is calculated as f d = v c f c , ##EQU00001##, where v is the relative speed between the transmitter and the receiver, c is the speed of light, and f.sub.c is the carrier frequency. High Doppler frequency could be caused by a high UE speed and/or a high carrier frequency; [0042]);
determining a density of reference signals (RSs) within a slot for the at least one UE based, at least in part, on the estimated Doppler shift associated with the one or more uplink signals (eNB may estimate the Doppler frequency, based on CP for example, and determine whether the new DMRS format is needed; [0071]); and
transmitting information to the at least one UE indicating an allocation of RS resources for the UE, wherein the allocation of the RS resources is based on the density of the RSs for the at least one UE (new DMRS format may be semi-statically enabled by higher layer radio resource control (RRC) signaling. For example, as shown by the underlined portion of FIG. 14, a one-bit parameter, referred to in the figure as dmrs-HighDoppler-Activated, may be introduced in the PUSCH-ConfigDedicated information element (IE) to specify the UE-specific PUSCH configuration. For high-Doppler UEs or mobile relays, the eNB enables the dmrs-HighDoppler-Activated parameter, and the new DMRS format is used for PUSCH transmission. If multiple possible DMRS patterns are available for different levels of trade-off between channel estimation accuracy and PAPR, then a multiple-bit version of the dmrs-HighDoppler-Activated parameter is possible as well. In this case, the dmrs-HighDoppler-Activated parameter indicates which pattern is to be used. If the Doppler frequency is increased or reduced and the new DMRS format needs to be turned on or off, the eNB sends an RRCConnectionReconfiguration message which includes the PUSCH-ConfigDedicated IE to enable or disable the dmrs-HighDoppler-Activated parameter; [0071]. See Figs. 5-9 for DMRS formats/patterns).

Regarding claim 7, Jia discloses wherein transmitting the information indicating the allocation of the RS resources comprises transmitting the information indicating the allocation of the RS resources in radio resource reconfiguration information (new DMRS format may be semi-statically enabled by higher layer radio resource control (RRC) signaling. For example, as shown by the underlined portion of FIG. 14, a one-bit parameter, referred to in the figure as dmrs-HighDoppler-Activated, may be introduced in the PUSCH-ConfigDedicated information element (IE) to specify the UE-specific PUSCH configuration; [0071]).

Regarding claim 8, Jia discloses wherein transmitting the information indicating the allocation of the RS resources comprises transmitting the information indicating the allocation of the RS resources in downlink control information (a DMRS format indicator may also be signaled in Layer 1 UL grants in a way similar to the signaling of a DMRS cyclic shift. One additional bit may be added in downlink control information (DCI) format 0 or DCI format 4 to indicate whether the new DMRS format is enabled or disabled. Alternatively, multiple bits may be signaled to indicate which DMRS format is to be used; [0075]).

Regarding claim 9, Jia discloses wherein the information indicating the allocation of the RS resources is indicated by a combination of at least two bits in the downlink control information (a DMRS format indicator may also be signaled in Layer 1 UL grants in a way similar to the signaling of a DMRS cyclic shift. One additional bit may be added in downlink control information (DCI) format 0 or DCI format 4 to indicate whether the new DMRS format is enabled or disabled. Alternatively, multiple bits may be signaled to indicate which DMRS format is to be used; [0075]).

Regarding claim 14, Jia discloses wherein the RSs comprise demodulation reference signals (DMRSs) (eNB may estimate the Doppler frequency, based on CP for example, and determine whether the new DMRS format is needed; [0071]).

Regarding claim 15, Jia discloses transmitting, using the allocation of the RS resources, one or more RSs to the at least one UE according to the density of the RSs for the at least one UE; or receiving, using the allocation of the RS resources, one or more RSs from the at least one UE according to the density of the RSs for the at least one UE (UE transmitting process may need to be modified to accommodate the new DMRS format. As shown in FIG. 12, data and RS are interleaved in an OFDM symbol that contains DMRS. For the DMRS patterns in FIG. 5 and FIG. 6, the data will undergo N/2-point FFT/DFT, where N is the number of PUSCH subcarriers. The DFT precoded data is mapped to the REs which are not used for DMRS. The multiplexed RS and data will undergo M-point IFFT, where M is the IFFT size corresponding to the system bandwidth. For example, M=2048 for a 20 MHz bandwidth. For DMRS patterns in FIG. 7, the data transmitted on the OFDM symbols which consist of DMRS symbols will be DFT precoded with a 2N/3-point FFT/DFT before being mapped on to the REs which are not used for DMRS. Similarly, for DMRS patterns in FIG. 8 and FIG. 9, the data transmitted on the OFDM symbols which consist of DMRS symbols will be DFT precoded with a 3N/4-point FFT/DFT before being mapped on to the REs which are not used for DMRS; [0069]).

Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 18, Jia discloses the allocation of the RS resources is further based on a density of RSs for the UE within a slot (new DMRS format may be semi-statically enabled by higher layer radio resource control (RRC) signaling. For example, as shown by the underlined portion of FIG. 14, a one-bit parameter, referred to in the figure as dmrs-HighDoppler-Activated, may be introduced in the PUSCH-ConfigDedicated information element (IE) to specify the UE-specific PUSCH configuration. For high-Doppler UEs or mobile relays, the eNB enables the dmrs-HighDoppler-Activated parameter, and the new DMRS format is used for PUSCH transmission. If multiple possible DMRS patterns are available for different levels of trade-off between channel estimation accuracy and PAPR, then a multiple-bit version of the dmrs-HighDoppler-Activated parameter is possible as well. In this case, the dmrs-HighDoppler-Activated parameter indicates which pattern is to be used. If the Doppler frequency is increased or reduced and the new DMRS format needs to be turned on or off, the eNB sends an RRCConnectionReconfiguration message which includes the PUSCH-ConfigDedicated IE to enable or disable the dmrs-HighDoppler-Activated parameter; [0071]. See Figs. 5-9 for DMRS formats/patterns); and
the density of RSs is based on the Doppler shift associated with the one or more uplink signals (eNB may estimate the Doppler frequency, based on CP for example, and determine whether the new DMRS format is needed; [0071]).

Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 23, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 14.
Regarding claim 29, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 30, the claim is interpreted and rejected for the reasons cited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20130114756) in view of Gao et al. (US 20200127726).

Regarding claim 2, Jia does not expressly disclose wherein estimating the Doppler shift associated with the one or more uplink signals comprises determining a difference between a carrier frequency associated with the one or more uplink signals and a frequency at which the one or more uplink signals are received, wherein the Doppler shift comprises the difference between the carrier frequency associated with the one or more uplink signals and a frequency at which the one or more uplink signals are received.
In an analogous art, Gao discloses wherein estimating the Doppler shift associated with the one or more uplink signals comprises determining a difference between a carrier frequency associated with the one or more uplink signals and a frequency at which the one or more uplink signals are received, wherein the Doppler shift comprises the difference between the carrier frequency associated with the one or more uplink signals and a frequency at which the one or more uplink signals are received (“Doppler shift” refers to the frequency difference between one carrier component observed by a receiver and that transmitted by a transmitter in terms of carrier frequency; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Gao into the system of Jia in order to provide both wide area coverage and high spatial resolution to enable faster, more efficient identification of new beams when the current channel is blocked, weak and/or distorted (Gao; [0036]).

Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 2.

Claims 3-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20130114756) in view of Hasegawa et al. (US 20190393999).

Regarding claim 3, Jia does not expressly disclose wherein determining the density of RSs for the at least one UE comprises determining whether the Doppler shift associated with the one or more uplink signals is greater than one or more thresholds.
In an analogous art, Hasegawa discloses wherein determining the density of RSs for the at least one UE comprises determining whether the Doppler shift associated with the one or more uplink signals is greater than one or more thresholds (When a channel fluctuates rapidly in the time domain, it is desirable that the reference signals are densely arranged in the time domain because the state of the channel fluctuates. In contrast, when temporal fluctuation of a channel is small, the reference signals need not be densely arranged. Whether or not a channel fluctuates temporarily rapidly can be determined on the basis of whether or not the relative speed of the terminal 2 and the base station 1 is equal to or higher than a predetermined value, for example. The relative speed of the terminal 2 and the base station 1 can be obtained by calculating temporal changes of the geological position of the base station 1 known by the base station 1 and the position of the terminal 2 included in the feedback information from the terminal 2. Alternatively, a Doppler frequency may be calculated with use of the aforementioned relative speed and a value of used carrier frequency, and whether or not a channel fluctuates temporarily rapidly may be determined on the basis of whether or not a normalized Doppler frequency obtained by normalization by a transmission rate is equal to or higher than a predetermined value; [0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hasegawa into the system of Jia in order to suppress consumption of resources used for reference signals on the basis of the states of a terminal (Hasegawa; [0145]).

Regarding claim 4, the combination of Jia and Hasegawa, particularly Jia discloses wherein, when the Doppler shift associated with the one or more uplink signals is great, the density of the RSs within the slot is greater than when the Doppler shift associated with the one or more uplink signals is low (in the case of high Doppler frequency, the current DMRS density may not be sufficient for the receiver to perform an accurate channel interpolation in the time domain. To improve PUSCH performance at a high Doppler frequency, it may be necessary to increase the DMRS density in the time domain; [0047].
For high-Doppler UEs or mobile relays, the eNB enables the dmrs-HighDoppler-Activated parameter, and the new DMRS format is used for PUSCH transmission; [0071]).
Hasegawa discloses comparing a Doppler shift to one or more thresholds (When a channel fluctuates rapidly in the time domain, it is desirable that the reference signals are densely arranged in the time domain because the state of the channel fluctuates. In contrast, when temporal fluctuation of a channel is small, the reference signals need not be densely arranged. Whether or not a channel fluctuates temporarily rapidly can be determined on the basis of whether or not the relative speed of the terminal 2 and the base station 1 is equal to or higher than a predetermined value, for example. The relative speed of the terminal 2 and the base station 1 can be obtained by calculating temporal changes of the geological position of the base station 1 known by the base station 1 and the position of the terminal 2 included in the feedback information from the terminal 2. Alternatively, a Doppler frequency may be calculated with use of the aforementioned relative speed and a value of used carrier frequency, and whether or not a channel fluctuates temporarily rapidly may be determined on the basis of whether or not a normalized Doppler frequency obtained by normalization by a transmission rate is equal to or higher than a predetermined value; [0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hasegawa into the system of Jia in order to suppress consumption of resources used for reference signals on the basis of the states of a terminal (Hasegawa; [0145]).

Regarding claim 5, the combination of Jia and Hasegawa, particularly Jia discloses allocating more RS resources to the UE within the allocation of the RS resources when the Doppler shift associated with the one or more uplink signals is great as compared to when the Doppler shift associated with the one or more uplink signals is low (in the case of high Doppler frequency, the current DMRS density may not be sufficient for the receiver to perform an accurate channel interpolation in the time domain. To improve PUSCH performance at a high Doppler frequency, it may be necessary to increase the DMRS density in the time domain; [0047].
For high-Doppler UEs or mobile relays, the eNB enables the dmrs-HighDoppler-Activated parameter, and the new DMRS format is used for PUSCH transmission; [0071]).
Hasegawa discloses comparing a Doppler shift to one or more thresholds (When a channel fluctuates rapidly in the time domain, it is desirable that the reference signals are densely arranged in the time domain because the state of the channel fluctuates. In contrast, when temporal fluctuation of a channel is small, the reference signals need not be densely arranged. Whether or not a channel fluctuates temporarily rapidly can be determined on the basis of whether or not the relative speed of the terminal 2 and the base station 1 is equal to or higher than a predetermined value, for example. The relative speed of the terminal 2 and the base station 1 can be obtained by calculating temporal changes of the geological position of the base station 1 known by the base station 1 and the position of the terminal 2 included in the feedback information from the terminal 2. Alternatively, a Doppler frequency may be calculated with use of the aforementioned relative speed and a value of used carrier frequency, and whether or not a channel fluctuates temporarily rapidly may be determined on the basis of whether or not a normalized Doppler frequency obtained by normalization by a transmission rate is equal to or higher than a predetermined value; [0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hasegawa into the system of Jia in order to suppress consumption of resources used for reference signals on the basis of the states of a terminal (Hasegawa; [0145]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 5.


Claims 10-11, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20130114756) in view of Jassal et al. (US 20210329512).

Regarding claim 10, Jia discloses wherein transmitting the information indicating the allocation of the RS resources comprises transmitting the information indicating the allocation of the RS resources in a medium access control control element (MAC-CE) (UE may receive information regarding a pattern of the plurality of portions via at least one of: radio resource control signaling; or a Layer 1 uplink grant; or a medium access control (MAC) control element; [0110]).
Jia does not expressly disclose a medium access control control element (MAC-CE) on a physical downlink control channel (PDSCH).
In an analogous art, Jassal discloses a medium access control control element (MAC-CE) on a physical downlink control channel (PDSCH) (network sends a MAC-CE command (e.g. MAC-CE command 500) to the UE, carrying an indication to update system information, such as a SFN, CORESET #0, SearchSpaceSet #0, Cell Access information such as a neighbor cell PCI and an UL resource allocation (e.g. PUSCH), etc. Other information such as UE identifiers (e.g. cell radio network temporary identifier (C-RNTI)), neighbor cell PCI, UL resources for UL transmission to neighbor cell, can also be included in the MAC-CE command (e.g. MAC-CE command 500). The UE sends an acknowledgement of the PDSCH carrying the MAC-CE command (e.g. MAC-CE command 500) to the network within a determined time; [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Jassal into the system of Jia in order to reduce latency of inter-cell mobility, and enhance user experience under mobility (Jassal; [0062]).

Regarding claim 11, the combination of Jia and Jassal, particularly Jia discloses wherein the MAC-CE indicates the information indicating the allocation of the RS resources (UE may receive information regarding a pattern of the plurality of portions via at least one of: radio resource control signaling; or a Layer 1 uplink grant; or a medium access control (MAC) control element; [0110]).
Jassal discloses wherein the MAC-CE includes a two-or-more bit information element indicating the information indicating the allocation of the RS resources (MAC-CE command 400 may include a number of single bit fields that correspond to all the possible RRM-RS indices for a given PCI and the RRM-RS indices to be measured are single bit fields with a “1” bit, while single bit fields with a “0” bit are not measured; [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Jassal into the system of Jia in order to reduce latency of inter-cell mobility, and enhance user experience under mobility (Jassal; [0062]).

Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 11.

Claims 12, 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20130114756) in view of Wang et al. (US 20200187151).

Regarding claim 12, Jia does not expressly disclose wherein the one or more uplink signals comprise uplink reference signals.
In an analogous art, Wang discloses wherein the one or more uplink signals comprise uplink reference signals (Doppler frequency can be estimated for a UE based on uplink reference signals such as SRS and Demodulation Reference Signals (DMRS); [0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Jia in order to configure network control algorithms for a UE to enhance the performance as experienced by the UE and/or network performance (Wang; [0034]).

Regarding claim 13, the combination of Jia and Wang, particularly Wang discloses wherein the uplink reference signals comprise sounding reference signals (SRSs) (Doppler frequency can be estimated for a UE based on uplink reference signals such as SRS and Demodulation Reference Signals (DMRS); [0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Jia in order to configure network control algorithms for a UE to enhance the performance as experienced by the UE and/or network performance (Wang; [0034]).

Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 13.

Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent Claim 6, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same remarks apply to dependent claim 21 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konishi et al. (US 20210083917), “DOPPLER SHIFT CORRECTION IN THREE-DIMENSIONAL NETWORK.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413